Title: To Thomas Jefferson from Edmund Randolph, 16 September 1804
From: Randolph, Edmund
To: Jefferson, Thomas


               
                  Richmond Sepr. 16. 1804.
               
               E. Randolph, with best respects, to Mr. Jefferson.
               Yesterday your suit with Johnson was tried; when the judge declared it to be perfectly clear in your favor, and dismissed the bill. Johnson’s counsel said, that she should make no remarks in opposition to the decree. I presume, therefore, that an appeal is not meditated. If it be so, the present result can never be varied.
            